294 Md. 625 (1982)
451 A.2d 929
NATHAN RAY THOMAS
v.
STATE OF MARYLAND
[Nos. 83 & 130, September Term, 1981.]
Court of Appeals of Maryland.
Decided November 10, 1982.
The cause was argued before MURPHY, C.J., and SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.
George E. Burns, Jr., Assistant Public Defender, with whom were Alan H. Murrell, Public Defender, and Michael R. Braudes, Assistant Public Defender, on the brief, for appellant.
Richard B. Rosenblatt and Deborah K. Handel, Assistant Attorneys General, with whom was Stephen H. Sachs, Attorney General, on the brief, for appellee.

ORDER
Upon consideration of the motion to dismiss appeal and remand case for dismissal of indictment filed by counsel for the appellant and the answer filed by the State acquiescing in the motion to dismiss and the relief sought, it is this 10th day of November, 1982
*626 ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that, in accordance with the motion and acquiescence by the State, the case is remanded to the Circuit Court of Baltimore County with directions to that Court to vacate the appellant's conviction and sentence and dismiss the indictment.
Chief Judge Murphy and Judge Smith would have dismissed the appeal as moot, but would not have remanded for dismissal of the indictment.